Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 2

TO

SERIES 2012-VFN INDENTURE SUPPLEMENT

THIS AMENDMENT NO. 2 TO SERIES 2012-VFN INDENTURE SUPPLEMENT (this “Amendment”)
is made as of January 26, 2015, by and between Navistar Financial Dealer Note
Master Owner Trust II, a Delaware statutory trust (the “Issuing Entity”), and
Citibank, N.A., a national banking association, as indenture trustee (the
“Indenture Trustee”).

The Issuing Entity and the Indenture Trustee are parties to the Indenture, dated
as of November 2, 2011, as amended by Amendment No. 1, dated as of February 13,
2013 (as amended, the “Indenture”), and the related Series 2012-VFN Indenture
Supplement, dated as of August 29, 2012, as amended by Amendment No. 1, dated as
of September 13, 2013 (as amended, the “Series 2012-VFN Indenture Supplement”).
The Issuing Entity and the Indenture Trustee have agreed to amend the 2012-VFN
Indenture Supplement pursuant to Section 10.02 of the Indenture in the manner
set forth herein. Capitalized terms used herein but not otherwise defined have
the meanings set forth in the Series 2012-VFN Indenture Supplement.

1. Amendments

 

  (a) Amendment to Article II. A new Section 2.04 will be added to Article II of
the Series 2012-VFN Indenture Supplement in the proper numerical order, to read
as follows:

“Section 2.04 Reopening.

(a) The Depositor may from time to time, with the prior written consent of each
Managing Agent, but without notice to or the consent from any Securityholders,
cause the Issuing Entity to create and issue additional Series 2012-VFN Notes
equal in rank to any Class of Series 2012-VFN Notes previously offered in all
respects or in all respects except there will not be any payment of interest
accruing prior to the issuance date of such additional Series 2012-VFN Notes in
a Class of Series 2012-VFN Notes or except for the first date of payment of
interest following the issuance date of such additional Series 2012-VFN Notes in
a Class of Series 2012-VFN Notes. When issued, the additional Series 2012-VFN
Notes of a Class shall be equally and ratably entitled to the benefits of the
Indenture and this Indenture Supplement applicable to those Series 2012-VFN
Notes with the other Outstanding Notes of that Class without preference,
priority or distinction. These additional Series 2012-VFN Notes may be
consolidated and form a single Class with the previously issued Series 2012-VFN
Notes of such Class and shall have the same terms as to status, redemption or
otherwise as the previously issued Series 2012-VFN Notes.

(b) Notwithstanding Section 3.04 or otherwise, on any Business Day on which any
Series 2012-VFN Note is issued pursuant to Section 2.04(a), the Issuing Entity
may cause (i) the principal portion of any Series 2012-VFN Notes outstanding
prior to such issuance to be prepaid in full or in part to any Series 2012-VFN
Noteholders on a non-pro rata basis with the proceeds from issuance of any
Series 2012-VFN Note issued pursuant to Section 2.04(a) issued substantially
contemporaneously with such prepayment and (ii) any related due and unpaid
Series 2012-VFN Monthly Interest, Additional Amounts and Non-Use Fees on any
such prepaid Series 2012-VFN Notes to be paid from Collections otherwise
distributable to the Depositor or Certificateholder on such day.”



--------------------------------------------------------------------------------

  (b) Amendment to Section 3.04. Section 3.04 of the Series 2012-VFN Indenture
Supplement shall be amended by adding the following sentence immediately prior
to the end thereof:

“For the avoidance of doubt, for purposes of principal distributions in this
Section 3.04, “pro rata” shall mean “pro rata based on outstanding principal
amount.””

2. Miscellaneous. As amended by this Amendment, the Series 2012-VFN Indenture
Supplement is in all respects ratified and confirmed and the Series 2012-VFN
Indenture Supplement as so amended by this Amendment shall be read, taken and
construed as one and the same instrument. This Amendment may be executed in two
or more counterparts (and by different parties on separate counterparts), each
of which shall be an original, but all of which together shall constitute one
and the same instrument. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, without reference to
the conflict of law provisions thereof or any other jurisdiction, other than
Section 5-1401 and Section 5-1402 of the New York General Obligations Law, and
the obligations, rights and remedies of the parties hereunder shall be
determined in accordance with such laws.

3. Limitation of Owner Trustee Liability. Notwithstanding anything to the
contrary, this Amendment has been signed by Deutsche Bank Trust Company
Delaware, not in its individual capacity but solely in its capacity as Owner
Trustee on behalf of the Issuing Entity. Each of the representations,
undertakings and agreements herein made on the part of the Issuing Entity is
made and intended not as a personal representation, undertaking or agreement by
Deutsche Bank Trust Company Delaware, but is made for the purpose of binding
only the Issuing Entity. In no event shall Deutsche Bank Trust Company Delaware
have any personal liability for the representations, warranties, covenants,
agreement or other obligations of the Issuing Entity hereunder or in any Notes,
certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Issuing Entity.

4. Rights of the Indenture Trustee. The Indenture Trustee shall be afforded the
same rights, protections, immunities and indemnities as are set forth in the
Indenture as if specifically set forth herein. The Indenture Trustee shall not
be responsible for and makes no representation

 

2



--------------------------------------------------------------------------------

as to the validity or adequacy of this Amendment and is not responsible for any
statement made herein. The Administrator hereby certifies that all of the
conditions precedent for the making of this Amendment have been complied with.

[signatures on next page]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to
Series 2012-VFN Indenture Supplement to be duly executed by their respective
officers as of the date first written above.

 

NAVISTAR FINANCIAL DEALER NOTE MASTER OWNER TRUST II, as Issuing Entity By:
DEUTSCHE BANK TRUST COMPANY DELAWARE,

as Owner Trustee and not

in its individual capacity

By:

/s/ Michele HY Voon

Name: Michele HY Voon Title: Attorney-in-fact By:

/s/ Susan Barstock

Name: Susan Barstock Title: Attorney-in-fact

CITIBANK, N.A.,

as Indenture Trustee and not in its individual

capacity

By:

/s/ Jacqueline Suarez

Name: Jacqueline Suarez Title: Vice President

 

Amendment No. 2 to

Series 2012-VFN Indenture Supplement



--------------------------------------------------------------------------------

The undersigned hereby (a) acknowledge that Bank of America, National
Association, The Bank of Nova Scotia and Credit Suisse AG, New York Branch, in
their respective capacities as Managing Agents, own 100% of the Series 2012-VFN
Notes and that Bank of America, National Association, The Bank of Nova Scotia
and Credit Suisse AG, New York Branch are the Managing Agents under the Note
Purchase Agreement, (b) acknowledge receipt of notice of this Amendment No. 2 to
Series 2010-VFN Indenture Supplement and (c) consent to the execution thereof:

 

BANK OF AMERICA, NATIONAL ASSOCIATION, as Administrative Agent By:

/s/ Adarsh Dhand

Name: Adarsh Dhand Title: Vice President

BANK OF AMERICA, NATIONAL ASSOCIATION,

as a Committed Purchaser and Managing Agent for the Bank of America Purchaser
Group

By:

/s/ Adarsh Dhand

Name: Adarsh Dhand Title: Vice President

 

Amendment No. 2 to

Series 2012-VFN Indenture Supplement



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING LLC, as a Conduit Purchaser for the Liberty Street
Purchaser Group By:

/s/ Jill A. Russo

Name: Jill A. Russo Title: Vice President

THE BANK OF NOVA SCOTIA,

as a Committed Purchaser and Managing Agent for the Liberty Street Purchaser
Group

By:

/s/ Paul J. Czach

Name: Paula J. Czach Title: Managing Director

 

Amendment No. 2 to

Series 2012-VFN Indenture Supplement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, NEW YORK BRANCH,

as the Managing Agent for

the CS Purchaser Group

By:

/s/ Jason Muncy

Name: Jason Muncy Title: Vice President By:

/s/ Oliver Nisenson

Name: Oliver Nisenson Title: Director

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Committed Purchaser for

the CS Purchaser Group

By:

/s/ Jason Muncy

Name: Jason Muncy Title: Authorized Signatory By:

/s/ Oliver Nisenson

Name: Oliver Nisenson Title: Authorized Signatory

 

Amendment No. 2 to

Series 2012-VFN Indenture Supplement



--------------------------------------------------------------------------------

With respect to Section 4 of this Amendment, agreed to by:

NAVISTAR FINANCIAL CORPORATION,

as Administrator

By:

/s/ Mary Ellen Kummer

Name: Mary Ellen Kummer Title: Vice President and Assistant Treasurer

 

Amendment No. 2 to

Series 2012-VFN Indenture Supplement